TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00444-CR
                                      NO. 03-05-00445-CR



                                   Derek Hainey, Appellant

                                                v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
                   NOS. D-1-DC-04-301028 & D-1-DC-04-302772,
              HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               At a bench trial, appellant Derek Hainey was found guilty of indecency with a child

by contact and by exposure. See Tex. Pen. Code Ann. § 21.11 (West 2003). After finding that

appellant had a previous felony conviction, the court assessed prison terms of thirty years for the

contact offense and twenty years for the exposure offense.

               Appellant’s court-appointed attorney filed a brief concluding that the appeals are

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the records demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right to

examine the appellate records and to file a pro se brief. No pro se brief has been filed.

               The judgments of conviction erroneously recite that appellant pleaded guilty.

Otherwise, we agree with counsel that the appeals are frivolous and without merit. We find nothing

in the records that might arguably require that the convictions be reversed. Counsel’s motions to

withdraw are granted.

               The district court’s judgments of conviction are modified to reflect that appellant

pleaded not guilty. As modified, the judgments are affirmed.




                                              ___________________________________________

                                              David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Modified and, as Modified, Affirmed

Filed: May 26, 2006

Do Not Publish




                                                 2